1    BARBARA I. ANTONUCCI (SBN 209039)
     bantonucci@constangy.com
2    JASMINE L. ANDERSON (SBN 252973)
3    janderson@constangy.com
     CONSTANGY, BROOKS, SMITH & PROPHETE LLP
4    351 California Street, Suite 200
     San Francisco, CA 94104
5    Telephone: 415.918.3000
     Facsimile: 415.918.3001
6

7    Attorneys for Defendant
     MARRIOTT VACATIONS WORLDWIDE CORPORATION
8

9                                   UNITED STATES DISTRICT COURT
10                                EASTERN DISTRICT OF CALIFORNIA

11   CORY MANALANI                                      Case No. 2:18-CV-03144-WBS-EFB
12                         Plaintiffs,
13          vs.                                         JOINT STIPULATION TO SUBMIT CASE
                                                        TO ARBITRATION AND DISMISS CASE
14   MARRIOTT VACATIONS WORLDWIDE                       WITH PREJUDICE; ORDER
     CORPORATION; and DOES 1 to 50, inclusive
15
                           Defendants.                  JUDGE:        HON. WILLIAM B. SHUBB
16

17

18

19
20

21

22

23          Plaintiff Cory Manalani (“Plaintiff”) and Defendant Marriott Vacations Worldwide
24   Corporation (“Defendant”) (collectively the “Parties”), by and through their respective counsel of
25   record, hereby stipulate and respectfully request that the Court enter an order submitting this Action
26   to binding arbitration and dismissing this Action with prejudice. The Parties make this request based
27   upon the following:
28
                                                      -1-
     STIPULATION TO SUBMIT MATTER TO                                CASE NO. 2:18-CV-03144-WBS-EFB
     ARBITRATION
1                                                 RECITALS

2             WHEREAS, on October 26, 2018, Plaintiff commenced this action in the Superior Court of

3    the State of California for the County of Placer CORY MANALANI, Plaintiff v. MARRIOTT

4    VACATIONS WORLDWIDE CORPORATION and DOES 1 to 50, inclusive, Defendants, Case

5    No. S-CV-0042042 (the “Complaint”).

6             WHEREAS, the Complaint alleges claims for (1) wrongful constructive termination in

7    violation of public policy; (2) disability harassment, discrimination, and relation in violation to the

8    California Fair Employment and Housing Act; (3) violation of California Labor Code sections 232.5,

9    6310, 6311, and 6400, et seq.; (4) violation of California Labor Code sections 970-972; and (5)

10   Unfair Business Practices in violation of California Business and Professions Code section 17200, et

11   seq.

12            WHEREAS, on November 5, 2018, Plaintiff served Defendant with the Complaint.

13            WHEREAS, on December 3, 2018, Defendant filed an Answer to the Complaint in state

14   court.

15            WHEREAS, on December 4, 2018, Defendant removed this Action to this Court based on

16   diversity jurisdiction.

17            WHEREAS, during his employment, Plaintiff signed an arbitration agreement that requires

18   arbitrating this Action and any claims relating to his employment before JAMS.
19            WHEREAS, Defendant has requested that Plaintiff stipulate to submit the entire Action to

20   binding arbitration pursuant to the terms outlined in the Parties’ Stipulation, below.

21            WHEREAS, Plaintiff has agreed to arbitrate all claims brought in the Complaint pursuant to

22   the terms outlined in the Parties’ Stipulation, below.

23                                              STIPULATION

24            1.     This Action, Cory Manalani v. Marriott Vacations Worldwide Corporation, Case No.

25   2:18-CV-03144-WBS-EFB (the “Action”), shall be submitted to final, binding and confidential

26   arbitration in Los Angeles, California.
27            2.     The Parties agree to arbitrate the Action before JAMS and will meet and confer in

28
                                                       -2-
     STIPULATION TO SUBMIT MATTER TO                                  CASE NO. 2:18-CV-03144-WBS-EFB
     ARBITRATION AND PROPOSED ORDER
1    good faith to select a mutually agreeable Arbitrator. If the parties are unable to agree to an

2    Arbitrator, the Parties agree to use a strike list under JAMS to select an Arbitrator to hear the matter.

3           3.      The Parties will agree to a mutually convenient location in Los Angeles, California,

4    for the Arbitration.

5           4.      The Arbitration, including discovery, shall be conducted pursuant to the JAMS

6    Employment Arbitration Rules & Procedures, which may be found online at

7    https://www.jamsadr.com/rules-employment-arbitration/english#eighteen.

8           5.      Any issues regarding the terms of this Joint Stipulation will be determined by the

9    Arbitrator.

10          6.      This Action shall be dismissed with prejudice.

11   IT IS SO STIPULATED.

12   DATED: April 9, 2019                   CONSTANGY, BROOKS, SMITH & PROPHETE LLP
13

14                                          By /s/ Jasmine L. Anderson
                                              Barbara I. Antonucci
15                                            Jasmine L. Anderson
                                              Attorneys for Defendant
16                                            MARRIOTT VACATIONS WORLDWIDE
                                              CORPORATION
17
     DATED: April 9, 2019                   LAW OFFICES OF TODD M. FRIEDMAN
18
19                                          By /s/ Tom E. Wheeler
20                                            Todd M. Friedman
                                              Adrian R. Bacon
21                                            Meghan E. George
                                              Tom E. Wheeler
22                                            Attorneys for Plaintiff,
                                              COREY MANALANI
23

24

25

26
27

28
                                                        -3-
     STIPULATION TO SUBMIT MATTER TO                                   CASE NO. 2:18-CV-03144-WBS-EFB
     ARBITRATION AND PROPOSED ORDER
1                                                 ORDER

2                   Based upon the stipulation of the Parties, and for good cause appearing, the Court

3    orders that:

4           1.      This action, Cory Manalani v. Marriott Vacations Worldwide Corporation, Case No.

5    2:18-CV-03144-WBS-EFB (the “Action”), is ordered into final, binding and confidential arbitration

6    before JAMS in Los Angeles, California, based on the terms of the Parties’ Stipulation.

7           2.      The Action is dismissed with prejudice.

8
     IT IS SO ORDERED.
9

10
            Dated: April 11, 2019
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                     -4-
     STIPULATION TO SUBMIT MATTER TO                                CASE NO. 2:18-CV-03144-WBS-EFB
     ARBITRATION AND PROPOSED ORDER
